{¶ 49} I concur with the majority but write separately to clarify my position with regard to the first assignment of error. I do not find stomach pumping similar in scope or kind to the medical procedure of blood sampling addressed in Schmerber. I believe that the stomach pumping of the defendant in this case can only be considered reasonable because the record reflects there was an immediate concern for the defendant's life. Therefore, I agree with the majority to the extent it finds this "exigent circumstance" arguably necessitated the stomach pump. Otherwise, I believe Rochin is determinative that involuntary stomach pumping is an unreasonable and unconstitutional means of obtaining evidence. It is simply unreasonable to pump a suspect's stomach against his will for the sole purpose of obtaining evidence of a drug crime.